NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement(s) filed 9 SEP 2020.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The Abstract of the Disclosure is objected to because:
	a.	the inclusion of legal phraseology such as "said" in the abstract is improper.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7-8, and 12 are rejected under 35 U.S.C. 102 as being anticipated by MANSKA (US 8337580 B2) that discloses a debris/dust collection apparatus comprising: an upper element 24 being semi-domed shaped at 40 configured for placement over a top opening of a container 26; a fastener 52 extending along a bottom circumference of the semi-dome shaped element, such that said fastener is configured to couple to the top brim 58 of the container 26; and an opening 30 or 32 in the semi-dome shaped element, the openings capable of accepting a vacuum hose; wherein the semi-dome shaped element 24 is truncated at 38 to cover at least one half of the top opening of the container 26; wherein the apparatus is further configured such that one unit of the apparatus is capable of being stacked on top of a second unit of the apparatus, so as to optimize space; wherein the fastener further comprises a channel seen in Figure 6 between 52 and 58 running a length of the semi-dome shaped element, the channel configured such that each wall 52, 58 of the channel may be placed on an outside of the top brim 54 of the container 26; wherein the channel forms a friction fit/seal with the top brim of the container 26 (col. 7, lines 19-21); wherein the opening 30 or 32 in the semi-dome shaped element is capable of accepting the passage of an industrial vacuum hose and the vacuum hose is capable of sucking any proliferating dust as vacuum hoses are well-known to do.

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over MANSKA in view of BYLES (US 2005/0000052 A1).
MANSKA discloses all of the broadly recited subject matter as outlined above with the exception of the opening having a mounting gasket.  BYLES discloses an analogous debris/dust collection device including an upper element 2, 3 being semi-domed shaped at 3b configured for placement over a top opening of a container 3a; an opening 4 or 5 in the semi-dome shaped element 2, 3, the opening 4 is capable of accepting an implement 15 inserted into the opening 4; the opening 4 including a resilient mounting gasket 3c configured for allowing the passage and securing of the implement.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an opening of the MANSKA device with a mounting gasket at taught by BYLES for the purpose of enabling sealing of the gasket against the implement inserted into the opening to thereby entrap the dust inside the element 2, 3   ¶ [0009], [0013], [0014].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MANSKA in view of BYLES as applied to claim 17 above and further in view of HUTTER, III et al. (US 4071338).
Modified MANSKA does not disclose the recited material of claim 18, i.e., plastic.  HUTTER, III et al. discloses a device including an evacuated mixing bowl 14 device that is formed of plastic.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have formed modified MANSKA from plastic for the purposes of facilitating the discarding of the device after use and to thereby keep the cost of the device to a minimum (col. 2, lines 25-31).  
Moreover, it would have been obvious to one having ordinary skill in the art to have formed any of the components of the prior art debris/dust collection devices from plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art debris/dust collection devices from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost or more easily fabricated material. 
		This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another is well within the grasp of 35 U.S.C 103(a).

Allowable Subject Matter
No claims stand allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





9 August 2022